DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 4 utilizes lines to connect reference characters with the components of the invention being referred to by the respective reference character, and as the lines are so thin and close to one another, it is difficult to be certain which component each line is connected to. The examiner notes that using a thicker line weight would perhaps solve the issue. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “far away” in Claim 5 is a relative term which renders the claim indefinite. The term “far away” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it would not be clear to the skilled artisan at what distance would the side surface of the matching part be considered “far away” from the central axis of the electrode lead-out hole. The examiner notes that for purposes of examination, a side surface of the matching part which is located at any distance from the central axis of the electrode lead-out hole will be considered to meet the claim limitation. Claims 6 and 20-21 are also rejected due to their dependency on Claim 5. 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “far away” in Claim 15 is a relative term which renders the claim indefinite. The term “far away” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it would not be clear to the skilled artisan at what distance would the side surface of the matching part be considered “far away” from the central axis of the electrode lead-out hole. The examiner notes that for purposes of examination, a side surface of the matching part which is located at any distance from the central axis of the electrode lead-out hole will be considered to meet the claim limitation. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “far away” in Claim 16 is a relative term which renders the claim indefinite. The term “far away” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it would not be clear to the skilled artisan at what distance would the side surface of the matching part be considered “far away” from the central axis of the electrode lead-out hole. The examiner notes that for purposes of examination, a side surface of the matching part which is located at any distance from the central axis of the electrode lead-out hole will be considered to meet the claim limitation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 12, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno et al. (US 20030077511A1) (disclosed on IDS dated 07/08/2021).
Regarding Claim 1, Mizuno discloses a top cover assembly (header, 7) of a secondary battery (1), comprising: a top cover plate (metal sheet, 3), provided with an electrode lead-out hole (through-hole, 10) (Figures 2 and 3A, [0005, 0007]). Mizuno further discloses that the top cover assembly (header, 7) comprises a sealing member (external insulating sheet, 4A), comprising a first sealing part (see annotated Figures 1C/1D below), wherein the first sealing part is arranged on an upper surface of the top cover plate (metal sheet, 3) (Figures 1C and 1D, [0007]). Mizuno further discloses that the top cover assembly (header, 7) comprises a lower insulating member (internal insulating sheet, 4B), provided with a first insulating part (see annotated Figures 1C/1D below) and a second insulating part (see annotated Figures 1C/1D below) which are connected with each other, wherein the first insulating part is arranged below the top cover plate (metal sheet, 3), the second insulating part extends upwards from the first insulating part and at least part of the second insulating part is located in the electrode lead-out hole (through-hole, 10) (Figures 1C and 1D, [0007]). Mizuno further discloses that the sealing member (external insulating sheet, 4A) is provided with a groove, and the second insulating part comprises a first matching part (see annotated Figures 1C/1D below), and the first matching part is embedded into the groove and is sealed with a bottom wall of the groove (Figures 1C and 1D, [0030]).

    PNG
    media_image1.png
    578
    776
    media_image1.png
    Greyscale

Annotated Figure 1C (Mizuno US 20030077511A1)


    PNG
    media_image2.png
    530
    840
    media_image2.png
    Greyscale

Annotated Figure 1C (Mizuno US 20030077511A1)

    PNG
    media_image3.png
    568
    771
    media_image3.png
    Greyscale

Annotated Figure 1D (Mizuno US 20030077511A1)

    PNG
    media_image4.png
    494
    813
    media_image4.png
    Greyscale

Annotated Figure 1D (Mizuno US 20030077511A1)

Regarding Claim 2, Mizuno further discloses that the sealing member (external insulating sheet, 4A) is provided with a groove, and the second insulating part comprises a first matching part, and the first matching part is embedded into the groove and is sealed with a bottom wall of the groove (Figures 1C and 1D, [0030]).
Regarding Claim 3, Mizuno further discloses that the groove is arranged on a lower surface of the first sealing part (Figures 1C/1D).
Regarding Claim 5, Mizuno further discloses an embodiment (depicted in Figure 1D) wherein a side surface of the first matching part, which is far away from a central axis of the electrode lead-out hole (through-hole, 10), is configured to be a first inclined surface, and the first inclined surface is gradually close to the central axis of the electrode lead-out hole (through-hole, 10) along a direction from bottom to top (see Figure 1D, [0021, 0031]).
Regarding Claim 7, Mizuno further disclose that the first matching part is sealed with a side wall of the groove which is adjacent to a central axis of the electrode lead-out hole (through-hole, 10) (Figures 1C and 1D, [0030]).
Regarding Claim 12, Mizuno further discloses a secondary battery (1), comprising the top cover assembly (header, 7) as claimed in Claim 1 (Figure 2, [0004-0006]).
Regarding Claim 14, Mizuno further discloses that the secondary battery (1) of Claim 12 is configured to be used as a power source in an electric equipment [0001-0003].
Regarding Claim 15, Mizuno further discloses an embodiment (depicted in Figure 1D) wherein a side surface of the first matching part, which is far away from a central axis of the electrode lead-out hole (through-hole, 10), is configured to be a first inclined surface, and the first inclined surface is gradually close to the central axis of the electrode lead-out hole (through-hole, 10) along a direction from bottom to top (see Figure 1D, [0021, 0031]).
Regarding Claim 17, Mizuno further disclose that the first matching part is sealed with a side wall of the groove which is adjacent to a central axis of the electrode lead-out hole (through-hole, 10) (Figures 1C and 1D, [0030]).
Regarding Claim 18, Mizuno further disclose that the first matching part is sealed with a side wall of the groove which is adjacent to a central axis of the electrode lead-out hole (through-hole, 10) (Figures 1C and 1D, [0030]).
Regarding Claim 20, Mizuno further disclose that the first matching part is sealed with a side wall of the groove which is adjacent to a central axis of the electrode lead-out hole (through-hole, 10) (Figure 1D, [0030]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 8-11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US 20030077511A1) (disclosed on IDS dated 07/08/2021), as applied to Claims 1 and 3 above, and further in view of Terada et al. (JP 3756097B2).
In Regards to Claim 4 (Dependent Upon Claim 3):
	Mizuno discloses the top cover assembly (header, 7) of Claim 3 as set forth above.	
Mizuno is deficient in disclosing that the first sealing part is embedded with the top cover plate (metal sheet, 3) through the groove; or the lower surface of the first sealing part is provided with a slot, and the first sealing part is embedded with the top cover plate (metal sheet, 3) through the slot.
Terada discloses a sealed battery comprising a top cover assembly (header, 7) having a top cover plate (metal plate, 3), a sealing member (external insulating plate, 4A), and a lower insulating member (internal insulating sheet, 4B), wherein the sealing member (external insulating plate, 4A) comprises a first sealing part (see annotated Figure 1A below) and a second sealing part (see annotated Figure 1A below), wherein the first sealing part has a slot (bottom surface of external insulating plate, 4A, which abuts the metal plate, 3) [0004, 0009]. Terada teaches that a battery with such a (header, 7) has a reliably airtight seal [0009].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the top cover assembly of Mizuno to include a slot in the first sealing part and then embed the top cover plate into the slot, as such a configuration is known in the art as useful for a top cover assembly configuration and would give the skilled artisan a reasonable expectation of success in producing a secondary battery which possess a reliable seal, as taught by Terada. By doing so, all of the limitations of Claim 4 are met.

    PNG
    media_image5.png
    485
    674
    media_image5.png
    Greyscale

Annotated Figure 1A (Terada JP 3756097B2)
In Regards to Claim 8 (Dependent Upon Claim 1):
Mizuno discloses the top cover assembly (header, 7) of Claim 1 as set forth above. Mizuno further discloses a second sealing part (see annotated Figures 1C/1D above) which extends downwards from the first sealing part (Figures 1C and 1D).
Mizuno is deficient in disclosing that at least part of the second sealing part is located in the electrode lead-out hole.
Terada discloses a sealed battery comprising a top cover assembly (header, 7) having a top cover plate (metal plate, 3), a sealing member (external insulating plate, 4A), and a lower insulating member (internal insulating sheet, 4B), wherein the sealing member (external insulating plate, 4A) comprises a first sealing part (see annotated Figure 1A above) and a second sealing part (see annotated Figure 1A above) (Figure 1B, [0004, 0009]). Terada further discloses that the second sealing part extends downwards from the first sealing part and that at part of the second sealing part is located in an electrode lead-out hole (through-hole, 10) located in the top cover plate (metal plate, 3) (Figures 1B and 2B, [0004]). Terada teaches that a battery with such a (header, 7) has a reliably airtight seal [0009].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the top cover assembly of Mizuno to have the second sealing part extend, at least in part, to be located in the electrode lead-out hole, as it is known in the art for a secondary battery to have portions of both a sealing member and a lower insulating member be present in an electrode lead-out hole, and would provide the skilled artisan a reasonable expectation of success in producing a secondary battery which possess a reliable seal, as taught by Terada. By doing so, all of the limitations of Claim 8 are met.
In Regards to Claim 9 (Dependent Upon Claim 8):
Mizuno as modified by Terada discloses the top cover assembly (header, 7) of Claim 8 as set forth above. Mizuno discloses that the second insulating part comprises a second matching part (top surface of second insulating part which abuts the lower surface of the second sealing part), the second matching part is connected to a side surface of the first matching part which is adjacent to a central axis of the electrode lead-out hole (through-hole, 10), and the second matching part is sealed with a lower end of the second sealing part (Figures 1C and 1D). Thus, all of the limitations of Claim 9 are met.
In Regards to Claim 10 (Dependent Upon Claim 9):
Mizuno as modified by Terada discloses the top cover assembly (header, 7) of Claim 9 as set forth above. Mizuno further discloses that a top end of the second matching part is sealed with the lower end of the second sealing part (Figures 1C and 1D). Thus, all of the limitations of Claim 10 are met.
In Regards to Claim 11 (Dependent Upon Claim 10):
Mizuno as modified by Terada discloses the top cover assembly (header, 7) of Claim 10 as set forth above. Mizuno further discloses that the top end of the second matching part is lower than a top end of the first matching part, as depicted in Figure 1C. Thus, all of the limitations of Claim 11 are met.
In Regards to Claim 16 (Dependent Upon Claim 4):
Mizuno as modified by Terada discloses the top cover assembly (header, 7) of Claim 4 as set forth above. Mizuno further discloses an embodiment (depicted in Figure 1D) wherein a side surface of the first matching part, which is far away from a central axis of the electrode lead-out hole (through-hole, 10), is configured to be a first inclined surface, and the first inclined surface is gradually close to the central axis of the electrode lead-out hole (through-hole, 10) along a direction from bottom to top (see Figure 1D, [0021, 0031]). Thus, all of the limitations of Claim 16 are met.
In Regards to Claim 19 (Dependent Upon Claim 4):
Mizuno as modified by Terada discloses the top cover assembly (header, 7) of Claim 19 as set forth above. Mizuno further disclose that the first matching part is sealed with a side wall of the groove which is adjacent to a central axis of the electrode lead-out hole (through-hole, 10) (Figures 1C and 1D, [0030]). Thus, all of the limitations of Claim 19 are met.
Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US 20030077511A1) (disclosed on IDS dated 07/08/2021), as applied to Claim 5 above, and further in view of Hattori et al. (US 20140242439A1).
In Regards to Claim 6 (Dependent Upon Claim 5):
Mizuno discloses the top cover assembly (header, 7) of Claim 5 as set forth above.
Mizuno is deficient in disclosing that at least part of an inner wall of the electrode lead-out hole is configured to be a second inclined surface, and the second inclined surface is gradually close to the central axis of the electrode lead-out hole along the direction from bottom to top.
Hattori discloses a secondary battery (10) comprising a top cover plate (external conduction member, 18) having an electrode lead-out hole (through-hole, 18a), wherein an inner wall of the electrode lead-out hole (through-hole, 18a) is configured to be a second inclined surface (18f), and the second inclined surface (18f) is gradually close to the central axis of the electrode lead-out hole (through-hole, 18a) along the direction from bottom to top (Figures 3 and 5C, [0046-0047]). Hattori further teaches that such a configuration wherein the electrode lead-out hole (through-hole, 18a) has an inner wall which is an inclined surface, the component adjacent to the inner wall may be subjected to less stress and therefore reduce the risk of damage [0047].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the inner wall of the electrode lead-out hole of Mizuno to be an inclined surface, with a reasonable expectation of success in reducing stress on the component which abuts the inner wall, thus reducing the risk of damage to the battery, as taught by Hattori. By doing so, all of the limitations of Claim 6 are met.
In Regards to Claim 21 (Dependent Upon Claim 6):
Mizuno discloses the top cover assembly (header, 7) of Claim 6 as set forth above. Mizuno further disclose that the first matching part is sealed with a side wall of the groove which is adjacent to a central axis of the electrode lead-out hole (through-hole, 10) (Figure 1D, [0030]). Thus, all of the limitations of Claim 21 are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./            Examiner, Art Unit 1724                                                                                                                                                                                            /BRIAN R OHARA/Examiner, Art Unit 1724